Citation Nr: 9916393	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-101 65A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neck, low back, and 
right shoulder disorders based on injuries sustained at a VA 
Medical Center in May 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1961 to October 
1961, and active duty for training during several periods 
from September 1973 to June 1975.  This appeal to the Board 
of Veterans' Appeals (Board) arose from a March 1997 rating 
decision of the RO which denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for neck, 
low back, and right shoulder injuries which the veteran 
asserted were sustained at the VA Medical Center in 
Baltimore, Maryland.  


FINDING OF FACT

On June 10, 1999, the Board received notification of the 
veteran's death.  The Board has received a copy of the death 
certificate showing that the veteran died on March [redacted] 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 136, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot due to the death of the 
veteran and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (1998).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).  


ORDER

The appeal is dismissed.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

